Citation Nr: 1110588	
Decision Date: 03/17/11    Archive Date: 03/30/11

DOCKET NO.  07-29 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent, prior to October 2, 2008, for anxiety disorder and major depressive disorder. 

2.  Entitlement to a rating in excess of 70 percent, beginning October 2, 2008, for anxiety disorder and major depressive disorder.

3.  Entitlement to a rating in excess of 10 percent, prior to October 2, 2008, for status post spinal anesthesia lumbar spinous process with slight loss of height at L2.   

4.  Entitlement to a rating in excess of 10 percent, beginning October 2, 2008, for status post spinal anesthesia lumbar spinous process with slight loss of height at L2.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Armstrong, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1994 to April 1998.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO) that denied the Veteran's claims for a rating in excess of 50 percent for anxiety disorder and major depressive disorder, and a rating in excess of 10 percent for status post spinal anesthesia lumbar spinous process with slight loss of height at L2.  An interim January 2009 rating decision increased the Veteran's rating for anxiety disorder and major depressive disorder to 70 percent, effective October 2, 2008.  Although this increase represents a grant of benefits, the Court has held that a decision awarding a higher rating, but less that the maximum available benefit, does not abrogate the pending appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  

The record reflects the Veteran's report, most recently at the October 2008 VA spine examination, that he is employed as an accountant.  He has also not alleged he is unemployable due to his service-connected anxiety disorder and major depressive disorder and/or his low back disability.  Thus, the matter of entitlement to a total rating based on individual unemployability is not raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


FINDINGS OF FACT

1.  Prior to October 2, 2008, the Veteran's anxiety disorder and major depressive disorder was manifested by insomnia, nightmares, irritability, difficulty with work and personal relationships, obsessional rituals involving the precise location of objective, security and weapons availability; impaired abstract thinking ability, mild memory impairment, and suicidal and homicidal ideation.  

2.  Beginning October 2, 2008, the Veteran's anxiety disorder and major depressive disorder was manifested by nightmares, hypervigilance, flashbacks, difficulty sleeping, irritability, anger, avoidance of groups, depression, anxiety, mild memory impairment, social isolation, difficulty interacting with others, marital difficulties, intrusive thoughts and memories, obsessional rituals, occasional panic attacks, and suicidal and homicidal ideation.

3.  Prior to October 2, 2008, the Veteran's status post spinal anesthesia lumbar spinous process with slight loss of height at L2 was manifested by forward flexion to 65 degrees, and extension to 30 degrees, both with additional limitation of joint function by 5-10 degrees, but not by favorable or unfavorable anklyosis of the thoracolumbar spine, or by incapacitating episodes of intervertebral disc syndrome.

4.  Beginning October 2, 2008, the Veteran's status post spinal anesthesia lumbar spinous process with slight loss of height at L2 is manifested by forward flexion to 70 degrees, extension to 10 degrees, but not by favorable or unfavorable anklyosis of the thoracolumbar spine, or by incapacitating episodes of intervertebral disc syndrome.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 50 percent prior to October 2, 2008 for anxiety disorder and major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9400 (2010).

2.  The criteria for a rating in excess of 70 percent beginning October 2, 2008 for anxiety disorder and major depressive disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.21, 4.126, 4.130, Diagnostic Code 9400 (2010).

3.  The criteria for a rating of 20 percent, but no greater, prior to October 2, 2008 for the Veteran's low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5239 (2010).

4.  The criteria for a rating in excess of 10 percent beginning October 2, 2008 for the Veteran's low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5239 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions in this case.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2009).  A December 2005 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The Veteran was notified of regulations pertinent to the establishment of an effective date and of the disability rating in March 2006.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran's pertinent treatment records have been secured.  Fee-based spine and psychiatric examinations were conducted in December 2005; VA spine and psychiatric examination were conducted in October 2008.  The examinations are adequate to assess the disabilities as the examiners expressed familiarity with the history of the disabilities, and conducted thorough examinations of the Veteran, noting all findings necessary for proper determinations in the matters.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claims. 

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity. Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2010).

Although the evaluation of a service-connected disability requires a review of the veteran's medical history with regard to that disorder, the primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability. VA is directed to review the recorded history of a disability in order to make a more accurate evaluation; however, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.

Anxiety Disorder/Major Depressive Disorder 

The Veteran's anxiety disorder and major depressive disorder is rated under Diagnostic Code 9400, which is subsumed into the General Rating Formula for Mental Disorders (General Rating Formula).  Under the General Rating Formula, a 50 percent rating is warranted where the disorder is manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory for example, retention of only highly learned material, forgetting to complete tasks; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, Diagnostic Code 9400, General Rating Formula.

A 70 percent rating is warranted where the disorder is manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech that is intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and an inability to establish and maintain effective relationships.  Id.

The maximum 100 percent rating is warranted where the disorder is manifested by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

The Global Assessment of Functioning (GAF) score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A score of 41-50 is assigned where there are "[s]erious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM-IV) 47 (4th ed.1994).  A score of 51-60 is appropriate where there are "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and a veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In addition to anxiety disorder with major depressive disorder, the medical evidence reflects other psychiatric diagnoses such as posttraumatic stress disorder (PTSD) and depression not otherwise specified.  Where it is not possible to distinguish the effects of a nonservice-connected condition from those of a service-connected condition, the reasonable doubt doctrine dictates that all symptoms be attributed to the Veteran's service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).  As there is no indication here that it is possible to distinguish the symptoms from the Veteran's various psychiatric disorders, the Board has considered all of his psychiatric symptoms in evaluating his service-connected anxiety disorder and major depressive disorder.

Prior to October 2, 2008

At the December 2005 fee-based psychiatric examination, the Veteran reported that he had difficulty sleeping for 9 years and had nightmares and sweating.  His current symptoms included: "unprovoked irritability, cannot cope with stressful situations, trouble keeping a suitable job, marriage troubles, and suicidal and homicidal thoughts."  The symptoms were noted to occur constantly and his ability to perform daily functions during remission or partial remission was compromised.  The Veteran reported that he worked as an accountant and his relationship with his supervisor and peers was fair.  

On mental status examination the Veteran's orientation was within normal limits, his appearance, hygiene, and behavior were appropriate, and his affect and mood were abnormal (with disturbance of motivation and mood).  His communication and speech were within normal limits.  He had no history of delusion, hallucination, or panic attacks.  The Veteran had obsessional rituals involving the precise location of objects, security, and weapons availability.  He had appropriate thought processes, unimpaired judgment, but had poor interpretation of proverbs indicating abnormal abstract thinking.  He had mild memory impairment such as forgetting names, directions, and recent events.  He had on and off suicidal ideation but no homicidal ideation.  

The diagnoses were anxiety disorder and major depressive disorder.  A GAF of 55 was assigned.  The examiner summarized that the Veteran's symptoms were characterized by anhedonia, concentration difficulty, insomnia, feelings of guilt, death wishes, decreased energy, and varying anxiety that could be severe.  He noted that there was intermingling of symptoms of the Veteran's various psychiatric diagnoses.  The Veteran had no difficulty performing activities of daily living but had difficulty establishing and maintaining effective work and social relationships.  He was isolated and uncomfortable around people.  The examiner noted that the Veteran appeared to pose no threat of persistent danger of injury to himself or others.     

In his September 2007 VA Form 9 (substantive appeal) the Veteran asserted that he met the criteria for a 70 percent rating for his "PTSD/depression," and reported having changed jobs 5 times since his discharge, trying to find an environment that would be less stressful and more solitary in terms of social interaction.  He noted that he chose night classes with smaller enrollment to avoid people.  He reported difficulty in his marriages and homicidal ideation regarding his ex-wives, a lack of friends or contact with others besides his wife and children, and nothing to live for besides his kids.  A May 2008 VA outpatient treatment record notes that the Veteran was alert and oriented to person, place, and time; had normal speech; and had no suicidal or homicidal plans.  

The Veteran's treatment and examination records show that prior to October 2, 2008 his anxiety disorder and major depressive disorder was manifested by symptoms of nightmares, hypervigilance, flashbacks, difficulty sleeping, irritability, anger, avoidance of groups, depression, anxiety, mild memory impairment, social isolation, difficulty interacting with others, marital difficulties, intrusive thoughts and memories, obsessional rituals, occasional panic attacks, and some suicidal/homicidal ideation.  These symptoms are encompassed by the 50 percent rating assigned and approximate occupational and social impairment with reduced reliability and productivity.  At no time prior to October 2, 2008 are the Veteran's symptoms shown to have been of such severity that they met (or more nearly approximated) the criteria for the next higher schedular rating. 

Specifically, there is no evidence of obsessional rituals which interfere with routine activities.  On December 2005 examination the Veteran reported obsessional rituals involving the precise location of objects, security, and weapons availability.  However, the examiner did not note significant impairment or interference with routine activities due to the rituals.  

While there is some evidence of intermittent suicidal ideation prior to October 2, 2008, the Veteran has never had the plan or intent to carry it out.  On December 2005 examination the Veteran reported he had on and off suicidal ideation; however the examiner clarified that it was not so much suicidal ideation as death wishes, and that his 9 year old son was the only thing that "kept him going."  

There is no evidence of speech intermittently illogical, obscure, or irrelevant.  On December 2005 VA examination the Veteran's communication and speech were within normal limits.

There is no evidence of near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively.  On December 2005 examination the Veteran's affect and mood were abnormal (with disturbance of motivation and mood); however, the Veteran had no difficulty performing activities of daily living and denied a history of panic attacks.  He reported working as an accountant and his relationship with his supervisor and peers was fair, which is additionally suggestive of the above level of functioning.  He was also taking night classes.  The impairment shown does not approximate symptoms affecting the ability to function independently, appropriately, and effectively (which the evidence shows the Veteran is able to do with some difficulty and adaptation).       

While on December 2005 examination the Veteran self-reported periods of unprovoked irritability, there was no evidence that he had associated impaired impulse control leading to violence.  There is also no evidence that the Veteran's irritability resulted in violence, or that he experienced spatial disorientation; the Veteran has been fully alert and oriented on all occasions observed.  

There is no evidence of neglect of personal hygiene and appearance.  The December 2005 examiner noted that the Veteran's appearance and hygiene were appropriate.  While there was some difficulty in adapting to stressful circumstances (including work or a worklike setting) the Veteran was able to maintain employment as an account and on December 2005 examination was described to have fair relationships with his supervisor and peers.  The evidence shows that while the Veteran had some difficulty adapting, he was able to cope and maintain employment without time lost.  

While the evidence shows some difficulty in establishing and maintaining effective relationships, it does not show total inability to do so. On December 2005 examination the Veteran was at least able to maintain relationships at work as his relationship with his supervisor and peers was characterized as fair.  The examiner noted that the Veteran had marriage troubles and difficulty establishing and maintaining effective work and social relationships.  On his VA Form 9 the Veteran reported difficulty in his marriages and that he had zero friends, and zero contact with people besides his wife and children.  Again the evidence shows a greatly impaired ability in establishing and maintaining effective relationships, it does not show total inability to do so.    

The Board notes the GAF score of 55 assigned on December 2005 examination signifying  "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)," and finds that such impairment is encompassed by the criteria for the 50 percent rating assigned.    Taken at face value, such score does not reflect impairment or a disability picture consistent with the criteria for a 70 percent schedular rating.  

Beginning October 2, 2008

On October 2008 VA psychiatric examination the examiner noted that the Veteran had been married three times and divorced twice.  The current marriage had a great deal of tension/trouble and they were discussing divorce and had been to marital counseling.  The Veteran reported that he did not receive outpatient mental health care.  He reported that he was aggravated by what he called "dumbass moves," which were traumatic experiences in the military.  He reported he felt he had control issues, was very paranoid, very withdrawn (avoiding others), and that he was very much on guard most of the time.  He stated he remained bothered by his traumatic experiences in service.  He was socially isolative and avoidant and had difficulties in his work.  The examiner noted that the length of remissions of the Veteran's symptoms was three days at the most.  The Veteran reported that he now worked but that he tried to stay away from people.  He noted that he had worked since April 2008 as an accountant, but he had had many jobs and that anger and irritability caused him difficulties with others (leading to being fired or quitting).  He reported no time lost from his current job.  

On mental status examination the Veteran's though processes were logical and goal directed although he had intrusive thoughts and memories of traumatic experiences on a frequent basis.  The Veteran reported that he had not experienced delusions or hallucinations in a while but in the past (at night) he had seen and heard a soldier hanging from a tree after a parachute accident.  There were no examples of inappropriate behavior.  The Veteran did not report current suicidal or homicidal ideation, although he frequently had such thoughts when he felt down and worthless.  He had adequate ability to maintain minimal personal hygiene and complete activities of daily living and was oriented as to person, place, and time.  His short-term memory was problematic (particularly with names) and long-term memory was intact.  He reported obsessional rituals of checking the perimeter of his home.  The rate and flow of his speech was generally normal.  The Veteran reported that he had not had panic attacks "in a little while" and that his last attack was three months prior.  The examiner noted that depression and anxiety were common and present "most of the time."  The Veteran reported being very moody, angry, irritable, and very intolerant of others mistakes.  He reported that he slept four hours a night and that it was not restful or restorative.  The Veteran was noted to be isolative and avoidant of others, refrained from discussing emotionally impactful topics, and was quite on guard.  

The diagnosis was PTSD with associated severe depression and anxiety.  The Veteran reported frequent and recurring intrusive thoughts and memories which could be triggered by odors.  He reported nightmares four times per week and flashbacks twice per year.  He reported emotional numbing and a restricted range of affect causing much difficulty in his marriages.  The Veteran exhibited anger, irritability, hypervigilance, and exaggerated startle response.  The examiner noted that there was clinically significant disruption in marital and interpersonal relationships, vocational functioning, and "avocational" areas.  A GAF of 50 was assigned suggesting that the Veteran experienced serious difficulties in most major areas of functioning.  He was able to work, but not with other people.  The examiner summarized that the Veteran exhibited deficiencies in most major areas in that he had to change jobs often, had not advanced in schooling, had problematic family relations, and had impaired judgment thinking and mood with anxiety and depression.   

The Veteran's treatment and examination records show that from October 2, 2008 his anxiety disorder and major depressive disorder has been manifested by symptoms of nightmares, hypervigilance, flashbacks, difficulty sleeping, irritability, anger, avoidance of groups, depression, anxiety, mild memory impairment, social isolation, difficulty interacting with others, marital difficulties, intrusive thoughts and memories, obsessional rituals, occasional panic attacks, and some suicidal/homicidal ideation.  These symptoms are all encompassed by the criteria for a 70 percent schedular rating for anxiety disorder and major depressive disorder.  At no time during the appeal period are the Veteran's symptoms shown to have been of such severity that they met (or more nearly approximated) the criteria for the next higher (100 percent) schedular rating. 

Specifically, there is no evidence of gross impairment in thought processes or communication.  On October 2008 VA examination the Veteran's thought processes were logical and goal directed and the rate and flow of his speech was generally normal.  

While the Veteran reported on December 2008 VA examination that he had occasional hallucinations in the past of seeing a soldier hanging from a parachute in a tree, the examination did not note him to have persistent delusions or hallucinations. 

There is no evidence of grossly inappropriate behavior.  On October 2008 VA examination the examiner noted that there were no examples of inappropriate behavior.  There is also no evidence of persistent danger of hurting self or others.  In his VA Form 9 the Veteran stated that he often had homicidal thought about his ex-wives and would act on such thoughts if his two kids were taken away from him.  On December 2008 VA examination the Veteran did not report current suicidal or homicidal ideation, although he frequently had such thoughts when he felt down and worthless.  While there is evidence of intermittent homicidal and suicidal ideation the evidence of record does not show that the Veteran exhibits a persistent danger of hurting self or others.

There is no evidence of intermittent inability to perform activities of daily living including maintenance of minimal personal hygiene.  On December 2008 VA examination the Veteran had adequate ability to maintain minimal personal hygiene and complete activities of daily living.  There was also no evidence of disorientation to time or place, as the Veteran was alert and fully oriented on examination, or evidence of impairment approximating memory loss for names of close relatives, own occupation, or own name, only some mild memory impairment primarily with names of those outside his family.  

The Board notes that GAF scores assigned have ranged as low as 50 (signifying serious symptoms, such as suicidal ideation, severe obsessional rituals, frequent shoplifting, e.g.) or a serious impairment in social, occupational, or school functioning (e.g., no friends or unable to keep a job).  However, the Veteran was able to keep a job, thus indicating that total social and occupational impairment did not exist.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  Even if taken at face value, a GAF score of 50 does not in and of itself reflect impairment, or a disability picture, consistent with the symptoms outlined in the criteria for a 100 percent schedular rating.

In summary, while the evidence shows that the Veteran's anxiety disorder and major depressive disorder causes some social impairment, symptoms shown are not such as to result in total social impairment.  He remains married and has good contact with his children.  Although he does so with difficulty, he is able to interact with others in an occupational setting.    

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Status Post Spinal Anesthesia Lumbar Spinous Process/Slight Loss of Height at L2

The Veteran's service-connected status post spinal anesthesia lumbar spinous process of L2 is rated by analogy under Diagnostic Code 5239, which is subsumed into the General Rating Formula for Diseases and Injuries of the Spine (General Formula).  Under the General Formula, a 10 percent rating is assigned when there is for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion for the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour.  38 C.F.R. § 4.71a, General Rating Formula.

A 20 percent rating is assigned when there is forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or if there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id.  Note (1) of the General Rating Formula criteria provides that any associated objective neurological abnormalities, to include bladder or bowel dysfunction, are to be rated separately under an appropriate diagnostic code.  Id. at Note (1).

The Veteran's disability can alternatively be rated under Diagnostic Code 5243 for intervertebral disc syndrome.  Diagnostic Code 5243 rates either under the General Formula, or based on incapacitating episodes of intervertebral disc syndrome, whichever method results in the higher rating when all disabilities are combined under 38 C.F.R. § 4.25.  An incapacitating episode is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more of less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

Prior to October 2, 2008

In the period prior to the October 2, 2008 VA examination, the only evidence of record is the December 2005 fee-based spine examination report.  At that time, the Veteran reported suffering constant and localized lumbar pain of a sticking nature rated 6/10 for 9 years.  Pain was elicited by physical activity and relieved by rest.  The Veteran reported numbness in his right leg when his back hurt and that he did not have any incapacitation.  Functional impairment included standing or sitting for intermittent periods of time and limited flexibility and lifting capability.  He missed one day per month of work.  Range of motion testing of the thoracolumbar spine revealed forward flexion to 65 degrees with pain beginning at 20 degrees, extension to 30 degrees with pain beginning at 20 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees with pain beginning at 20 degrees, and bilateral rotation to 30 degrees.  The joint function of the spine was primarily limited by pain, but also by fatigue and lack of endurance.  

Ordinarily, forward flexion of the thoracolumbar spine to 65 degrees would result in the assignment of a 10 percent rating.  However, the examiner indicated that the Veteran's functional loss factors, including pain, fatigue, and lack of endurance, result in a 5-10 degree additional functional limitation of the thoracolumbar spine.  See 38 C.F.R. §§ 4.40, 4.45; see DeLuca v. Brown, 8 Vet. App. at 205.  On this basis, the Veteran's true forward flexion of the lumbar spine is approximately 55-60 degrees, which satisfies the criteria for a 20 percent rating under the General Formula.  38 C.F.R. § 4.71a, General Rating Formula.  However, because there is no evidence that the Veteran's thoracolumbar spine forward flexion was limited to 30 degrees or less, or manifests as favorable or unfavorable anklyosis, muscle spasms, or abnormal contour, greater than a 20 percent rating prior to October 2, 2008, is not supported by the evidence of record. 

The evidence of record reflects that a separate rating for right lower extremity radiculopathy was granted by the February 2006 rating decision.  A 10 percent rating assigned effective November 2005 under Diagnostic Code 8520, which provides which provides a 10 percent evaluation for mild incomplete paralysis, and evaluations of 20, 30, and 40 percent when there is moderate incomplete paralysis, severe incomplete paralysis, and complete paralysis, respectively.  At the December 2005 fee-based examination, neurologic testing revealed abnormal sensory function with decreased sensation in the right lower extremity; reflex testing revealed reduced knee jerk and ankle jerk reflexes in the right lower extremity.  Although clearly evidence of incomplete paralysis, it does not appear that such paralysis is more than mild in severity.  For that reason, greater than a 10 percent rating for right lower extremity radiculopathy is not warranted prior to October 2, 2008.  There is also no evidence of left lower extremity radiculopathy, or of bladder or bowel impairment, such that an additional separate rating is warranted prior to October 2, 2008.

It is also not shown or alleged that at any time during the period prior to October 2, 2008, the Veteran was placed on bed-rest by a medical provider.  The VA outpatient treatment records associated with the claims file are silent for any periods of physician prescribed bed rest.  Similarly, at the December 2005 fee-based spine examination, the examiner indicated that there were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.  Thus, Diagnostic Code 5243 is not for application.

From October 2, 2008

At the October 2008 VA spine examination, the Veteran complained of numbness and tingling in his right anterior thigh.  He took Ibuprofen 800mg twice a day and when he had flare-ups and a muscle relaxer twice weekly.  Flare-ups occurred twice per week and the Veteran reported missing 10 days of work in the 12 months prior.  He noted that his low back pain increased with supine or prone positions but that he felt better if he flexed his knees in the supine position and that he could not stand for more than a few minutes, sit for more than an hour, or walk for more than 20 minutes.  In his occupation he had to sit for long periods and take frequent breaks.  The Veteran denied any other type of radiculopathy of the upper or lower extremities.  He walked unaided and was able to perform activities of daily living.  On examination the Veteran had decreased sensation in the right anterior lateral thigh to light touch.  Range of motion testing of the lumbar spine revealed forward flexion to 70 degrees (with complaint of pain), bilateral rotation to 40 degrees, extension to 10 degrees (with complaint of pain), and bilateral lateral flexion to 30 degrees.  The examiner found no objective evidence that function was additionally limited by pain, fatigue, weakness, incoordination, or lack of endurance (on repetition) except "as noted in the examination above."  The Veteran did not have physician directed bed rest in the 12 months prior.  The diagnosis was status post spinal anesthesia lumbar spinous process with slight loss of height of L2 and meralgia paresthetica right thigh.  The Veteran was scheduled for an MRI study but failed to appear. 

The October 2008 VA examination report is the only evidence of record as of that date.  At that time, forward flexion was to 70 degrees, and extension was to 10 degrees, with combined thoracolumbar spine range of motion of 220 degrees.  Muscle spasm was not noted and normal gait and spinal contour were not documented.  Consequently, greater than a 10 percent rating, beginning October 2, 2008, is not for assignment.  

At the October 2008 fee-based examination, neurologic testing revealed decreased sensation in the right anterior lateral thigh to light touch.  Although this is clearly evidence of incomplete paralysis, it does not appear that such paralysis is more than mild in severity.  For that reason, greater than a 10 percent rating for right lower extremity radiculopathy is also not warranted beginning October 2, 2008.  There is also no evidence of left lower extremity radiculopathy, or of bladder or bowel impairment, such that an additional separate rating is warranted beginning October 2, 2008.

Furthermore, it is not shown or alleged that at any time during the period beginning October 2, 2008 the Veteran was placed on bed-rest by a medical provider; the VA examiner specifically indicated in October 2008 that the Veteran had experienced no incapacitating episodes.  Thus, Diagnostic Code 5243 is not for application.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and increased ratings are not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Considerations

Consideration has also been given regarding whether any of the assigned schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2010).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular evaluation in this case is adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disorders but the medical evidence reflects that those symptoms are not present in this case.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  He has not required hospitalization and marked interference of employment has not been shown.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

A rating in excess of 50 percent disabling, prior to October 2, 2008, for anxiety disorder and major depressive disorder is denied.

A rating in excess of 70 percent disabling, beginning October 2, 2008, for anxiety disorder and major depressive disorder is denied.

A rating of 20 percent, but no greater, for status post spinal anesthesia lumbar spinous process with slight loss of height at L2, prior to October 2, 2008 is granted, subject to the applicable regulations concerning the payment of monetary benefits.

A rating in excess of 10 percent from October 2, 2008 for status post spinal anesthesia lumbar spinous process with slight loss of height at L2is denied.





____________________________________________
J. M. MACIEROWSKI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


